Published Order Suspending Attorney for Failure to Pay Costs
On February 26, 2016, the Indiana Supreme Court Disciplinary- Commission filed a “Petition for Suspension of Attorney for Failure to Satisfy Costs Ordered in Connection with Certain Proceedings under Indiana Admission and Discipline Rule 23,” asserting that Respondent failed to pay costs assessed in this disciplinary action by the due date of the attorney’s annual registration fee (October 1), in violation of the requirements of Indiana Admission and Discipline Rules 23(10)(f)(5) or 23(16), and Respondent is therefore subject to .suspension under Admission and Discipline Rule 2(h). Respondent has filed no response to the Commission’s petition.
Being duly advised, the Court now SUSPENDS Respondent from the practice of law in Indiana, effective ten days from the date of this order. Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). Respondent may file an applicar tion for reinstatement to the practice of law in this state pursuant to Admission and Discipline Rule-2(h), provided the requirements of that provision are met. Reinstatement will be granted- only if no- other suspension is in effect and Respondent is otherwise eligible for reinstatement. Applications for reinstatement or for other *794relief shall be filed under the cause number for this case.
All Justices concur.